                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION OPIATE MDL No. 2804
    LITIGATION
                                          Case No. 1:17-md-2804
    This document relates to:
    Montgomery County, Missouri v. Purdue Judge Dan Aaron Polster
    Pharma, L.P., et al.
                                          SHORT FORM FOR SUPPLEMENTING
                                          COMPLAINT AND AMENDING
    1:18-op-46197                         DEFENDANTS AND JURY DEMAND



        Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if

fully set forth herein its own prior pleadings and, if indicated below, the common factual

allegations identified and the RICO causes of action included in the Corrected Second Amended

Complaint and Jury Demand in the case of The County of Summit, Ohio, et al., v. Purdue Pharma

L.P., et al., Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re National Prescription

Opiate Litigation, in the United States District Court for the Northern District of Ohio, Dkt #513,

5141), and as may be amended in the future, and any additional claims asserted herein. Plaintiff

also hereby amends its complaint to alter the defendants against which claims are asserted as

identified below. To the extent defendants were previously sued in plaintiff(s)’ existing complaint

and they are no longer identified as defendants herein, they have been dismissed without prejudice

except as limited by CMO-1, Section 6(e). Doc. #232.




1
  Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the
unredacted Summit Corrected Second Amended Complaint filed under seal in Case No. 1:17-
md-02804-DAP. The redacted Summit Corrected Second Amended Complaint is also filed in its
individual docket, Case No. 1:18-op-45090-DAP, Docket #24.
             INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

       Plaintiff(s)’ Existing Complaint, Montgomery County, Missouri v. Purdue Pharma, L.P.,

et al. (1:18-op-46197), as may have been previously amended, is expressly incorporated by

reference to this Short Form as if fully set forth herein except to the extent that allegations

regarding certain defendants that are not listed in section 1 below are dismissed without

prejudice.

                                   PARTIES – DEFENDANTS

       1.     Having reviewed the relevant ARCOS data, Plaintiff asserts claims against the
following Defendants:
AMERISOURCEBERGEN DRUG CORPORATION, CARDINAL HEALTH, INC.,
McKESSON CORPORATION, PURDUE PHARMA L.P., PURDUE PHARMA, INC.,
PURDUE FREDERICK COMPANY, INC., TEVA PHARMACEUTICAL INDUSTRIES, LTD.,
TEVA PHARMACEUTICALS USA, INC., CEPHALON, INC., JOHNSON & JOHNSON,
JANSSEN          PHARMACEUTICALS,              INC.,        ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC., JANSSEN PHARMACEUTICA INC., NORAMCO, INC.,
ENDO HEALTH SOLUTIONS INC., ENDO PHARMACEUTICALS, INC., PAR
PHARMACEUTICAL, INC., PAR PHARMACEUTICAL COMPANIES, INC., ALLERGAN
PLC, ALLERGAN FINANCE, LLC, WATSON LABORATORIES, INC., ACTAVIS LLC,
ACTAVIS PHARMA, INC., INSYS THERAPEUTICS, INC., MALLINCKRODT PLC,
MALLINCKRODT LLC, SPECGX LLC, H.D. SMITH WHOLESALE DRUG CO., H.D.
SMITH, LLC, CVS HEALTH CORPORATION, CVS INDIANA, LLC, WALGREENS BOOTS
ALLIANCE, INC., WALGREEN CO., KROGER CO., KROGER LIMITED PARTNERSHIP I,
KROGER LIMITED PARTNERSHIP II, WALMART INC., AMNEAL PHARMACEUTICALS,
LLC.

I, Anthony J. Majestro, Counsel for Plaintiff(s), certify that in identifying all Defendants, I
have followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiff(s). I further certify that, except as set forth below, each
of the Defendant(s) newly added herein appears in the ARCOS data I reviewed.
I understand that for each newly added Defendant not appearing in the ARCOS data I
must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

Dated: March 8, 2019                           Signed: /s/ Anthony J. Majestro




                                                  2
Factual Allegations Regarding Individual Defendants

       1.1.    Defendant AMNEAL PHARMACEUTICALS, LLC is hereby added as a

Defendant by this pleading based on the following jurisdictional allegations:

       1.1.1   Defendant Amneal Pharmaceuticals, LLC (“Amneal”) is a Delaware limited

liability company with its principal place of business in Branchburg, New Jersey. Amneal

manufactures, promotes, distributes and/or sells opioids nationally, including many Schedule II

controlled substances such as Oxycodone and Hydrocodone. Amneal is registered to conduct

business and/or conducts business in Plaintiff’s community as a licensed wholesale

pharmaceutical distributor. Amneal distributed opioids, in violation of the duties owed to

Plaintiff as set forth in Plaintiff’s original complaint and the other allegations incorporated

herein, in sufficient quantities to be a proximate cause of Plaintiff’s injuries. Amneal is sued as a

Marketing Defendant.

                            COMMON FACTUAL ALLEGATIONS

        2.      By checking the boxes in this section, Plaintiff hereby incorporates by reference to
this document the common factual allegations set forth in the Summit County Pleadings as
identified in the Court’s Order implementing the Short Form procedure. Dkt. #1282.
   ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)
   ☒ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
   ☒ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)

        3.      If additional claims are alleged below that were not pled in Plaintiff’s Existing
Complaint (other than the RICO claims asserted herein), the facts supporting those allegations
must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)
identified in Paragraph 6 below (below or attached):
N/A

                                             CLAIMS

       4.      The following federal RICO causes of action asserted in the Summit County
Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.



                                                  3
1282, are incorporated in this Short Form by reference, in addition to the causes of action already
asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):

   ☒ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
   Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
   “RICO Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)

   ☒ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
   McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
   (Summit County Pleadings, Paragraphs 906-938)

       5.      Plaintiff asserts the following additional claims as indicated (below or attached):
N/A
       6.      To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in

Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without

prejudice: N/A

       WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in

In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended herein.

Dated: March 8, 2019                                 /s/Anthony J. Majestro
                                                     Attorney for Plaintiff(s)
                                                     Anthony J. Majestro
                                                     J.C. Powell
                                                     James S. Nelson
                                                     Christina L. Smith
                                                     POWELL & MAJESTRO, PLLC
                                                     405 Capitol Street, Suite P-1200
                                                     Charleston, WV 25301
                                                     Tel.: 304-346-2889
                                                     Fax: 304-346-2895
                                                     amajestro@powellmajestro.com
                                                     jcpowell@powellmajestro.com
                                                     jnelson@powellmajestro.com
                                                     csmith@powellmajestro.com




                                                4
    /s/J. Burton LeBlanc, IV
    Russell W. Budd
    J. Burton LeBlanc, IV
    Laura J. Baughman
    Christine C. Mansour
    BARON & BUDD, P.C.
    3102 Oak Lawn Avenue, Suite 1100
    Dallas, TX 75219
    Tel.: 214-521-3605
    Fax: 214-520-1181
    rbudd@baronbudd.com
    bleblanc@baronbudd.com
    lbaughman@baronbudd.com
    cmansour@baronbudd.com

    /s/Peter J. Mougey
    Peter J. Mougey
    Troy Rafferty
    Archie C. Lamb, Jr.
    Page A. Poerschke
    Laura S. Dunning
    Jeffrey Gaddy
    LEVIN, PAPANTONIO, THOMAS,
    MITCHELL, RAFFERTY &
    PROCTOR, P.A.
    316 S. Baylen Street, Suite 600
    Pensacola, FL 32502-5996
    Tel.: 850-435-7068
    Fax: 850-436-6068
    pmougey@levinlaw.com
    trafferty@levinlaw.com
    alamb@levinlaw.com
    ppoerschke@levinlaw.com
    ldunning@levinlaw.com
    jgaddy@levinlaw.com




5
    /s/ Paul T. Farrell, Jr.
    Paul T. Farrell, Jr.
    M. Bert Ketchum, III
    Greene, Ketchum, Farrell,
            Bailey & Tweel, LLP
    419 - 11th Street (25701)/ P.O. Box 2389
    Huntington, West Virginia 25724-2389
    Phone: 800.479.0053 or 304.525.9115
    Fax:     304.529.3284
    paul@greeneketchum.com
    bert@greeneketchum.com


    /s/James C. Peterson
    R. Edison Hill (WVSB No. 1734)
    James C. Peterson (WVSB No. 2880)
    Harry C. Deitzler (WVSB No. 981)
    Aaron L. Harrah (WVSB No. 9937)
    Sandra B. Harrah (WVSB No. 7130)
    Douglas A. Spencer (WVSB No. 9369)
    HILL, PETERSON, CARPER,
      BEE & DEITZLER, PLLC
    NorthGate Business Park
    500 Tracy Way
    Charleston, WV 25311
    Tel.: 304-345-5667
    Fax: 304-345-1519
    jcpeterson@hpcbd.com
    rehill@hpcbd.com
    HGDeitzler@hpcbd.com
    aaron@hpcbd.com
    sandra@hpcbd.com
    doug@hpcbd.com


    /s/Michael J. Fuller, Jr.
    Michael J. Fuller, Jr.
    Amy J. Quezon
    MCHUGH FULLER LAW GROUP,
    PLLC
    97 Elias Whiddon Rd.
    Hattiesburg, MS 39402
    Tel.: 601-261-2220
    Fax: 601-261-2481
    mike@mchughfuller.com
    amy@mchughfuller.com



6
                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 8th day of March, 2019, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF System. Copies will be served upon counsel of
record by, and may be obtained through, the Court CM/ECF Systems.

                                                  /s/Anthony J. Majestro
                                                  Anthony J. Majestro
                                                  Attorney for Plaintiff(s)




                                              7
